Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Applicant argues 

Furthermore, the additional matter and the other limitation in a claimed subject matter should be considered as a whole when being evaluated if the claim recites significantly more than the abstract idea. Applicant respectfully submits that the additional feature “further retrieving a plurality of feature values from the first de-identification data set, and the further estimating, by using the feature values, a classification accuracy of the first de- identification data set applied for the use of data” of the currently amended claims | and 11 improves the technical field of data classification by improving the classification accuracy of the data modeling after data de-identification.

 Examiner agrees.  As such, Examiner finds that at least this element integrates the exception into a practical application. 
	Applicant argues 

As recited in the currently amended claims 1 and 11, the “first de-identification data set” is generated according to the “first transformed data set” and the “first transformed data set’, wherein the “first transformed data set” is generated according to the “data set” and the “use of data”, and the “identification category” of each of the fields is determined according to the
identification category of the same field of multiple industries. Namely, the data set is transformed in two stages: first according to the use of data, and secondly according to the identification categories. However, in GK, the selected de-identification provider is directly applied to the change


Examiner agrees.  As such, the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159